DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
  Applicant's submission filed on 12/30/2020 has been entered.
Claims 1-4, 8-13, and 15-17 are pending. 
Claim 8 has been withdrawn.
Claims 5-7 and 14 have been canceled.
No new claims have been added.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4, 9-10 and 15-16 are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Ramm et al “Pulse enhanced electron emission (P3e ™) arc evaporation and the synthesis of wear resistant Al-Cr-O coatings in corundum structure” in view of Omura et al. (US 2006/0191600 A1) as evidenced by EIGA “Hydrogen Cylinders and Transport Vessels” and Collins (US 4,738,905).
Regarding claims 1, 2, 4, 9-10 and 15-16, Ramm teaches hard alumina-based wear resistant coatings (a layer system) comprising (Al(1-x)Crx)2O3 (a ternary oxide) (abstract) made by a PVD arc evaporation process (title and abstract) with droplets formed in the coating (p 878 section 2).  
Ramm does not teach the coating as a hydrogen barrier layer system deposited on an apparatus with walls and a seal defining a sealable volume wherein a hydrogen density is established and capable of maintaining a hydrogen density in a volume that is different from a hydrogen density outside of the volume as claimed.
However, Omura teaches a coating comprising at least two of Fe, Cr, and Al in the form of an oxide to suppress the permeation of hydrogen (act as a hydrogen barrier) into steel in order to prevent embrittlement of the steel in vessels used in high pressure hydrogen gas and teaches such vessels including fuel cells or hydrogen gas cylinders (Abstract, [0001] and [0008]) (an apparatus comprising a wall and a seal as evidenced by (EIGA p2 and p13) and (Collins Abstract and col 2 lines 53-55) defining a sealed volume and wherein a hydrogen density is established) .  
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention to use a ternary oxide coating comprising (Al(1-x)Crx)2O3 as taught by Ramm as a wear resistant coating applied to a vessel used in high pressure hydrogen gas such as the inner walls of a sealed hydrogen gas cylinder to suppress the permeation of hydrogen into steel in order to prevent embrittlement of the steel.  Because the coating of Ramm is of the same materials and is made with essentially the same process as claimed, it would inherently act as a hydrogen barrier layer in the vessels used in high pressure hydrogen gas such as hydrogen gas cylinders as taught by Omura, it would be expected to maintain a hydrogen density inside the sealed volume of the cylinder different from the hydrogen density outside the sealed volume of the cylinder. Accordingly, products of identical chemical composition cannot have mutually exclusive properties, and thus, the claimed property (i.e. a hydrogen barrier that maintains a hydrogen density in said volume that is different than a hydrogen density outside of said volume) is necessarily present in the prior art material.  The courts have held that “[p]roducts of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable.  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  See MPEP 2112.

Claims 3, 11-13 and 17, are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Ramm et al “Pulse enhanced electron emission (P3e ™) arc evaporation and the synthesis of wear resistant Al-Cr-O coatings in corundum structure” in view of Omura et al. (US 2006/0191600 A1), as evidenced by EIGA “Hydrogen Cylinders and Transport Vessels” and Collins (US 4,738,905) and further in view of Woolley (US 2004/0142203 A1).
Regarding claims 3, 11-13, and 17, Ramm in view of Omura teaches all of the limitations of claims 1 and 9 as set forth above.
Ramm in view of Omura does not expressly teach the coating comprising an adhesion, hydrogen storage layer comprising a hydride precursor or a protective layer overlaying the hydrogen barrier layer for protecting the layer system.
However, Woolley teaches providing a multistage deposited coating for hydrogen storage and fuel cell applications that provides a layer of materials that adsorb hydrogen to form metal hydrides and desorb hydrogen providing hydrogen storage and release functionality [0054] and [0060].   Woolley also teaches an overcoating with a temporary or permanent inorganic or inorganic barrier to oxygen (that protects against oxidation) [0060]. 
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the invention to apply a coatings comprising materials as taught by 

Withdrawal of Allowable Subject Matter
The identification of allowable subject matter has been withdrawn.  Claims 12 and 13 previously identified as allowable if written in independent form have been further considered in view of Omura and Woolley are no longer determined to be allowable subject matter. 

Response to Arguments
Applicant’s amendments, and arguments, have been thoroughly considered.  The arguments regarding the previously applied rejections under 35 USC 112 are convincing in view of the amendments to claim 9 and arguments with regard to the porosity required by Telang and therefore, the rejections have been withdrawn. With respect to the rejection under 35 U.S.C. 103 over Ramm in view of Telang the arguments with regard to the porous wall have been fully considered and are persuasive, and therefore, the associated rejections have been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Omura and Woolley as set forth above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH D IVEY whose telephone number is (571)272-5043.  The examiner can normally be reached on M-Th 7:30am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.D.I./Examiner, Art Unit 1784     

/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784